Title: John Barnes to Thomas Jefferson, [ca. 13] July 1814
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir  George Town Coa  ca. 13 July 1814.
          My friend Mr  S. had Notice from Mr Taylor my being in Town—and inquired where I lodged—he gave him the No 96. 3d St So opposit St Pauls Church—I purposd waiting Upon him—on Compleating my business—but he exceeded me in politeness, by calling on me the Next day—expressed the pleasure he felt, at seeing me look so well &ca &ca—and withal begg’ed I would call on him at Mrs Bensons in Chesnut Street—without flattering him—I could with great propriety and did—return him the like Complimt for be Assured his Countenance and person Appeared to me more Corpulant and ruddy—his Health and Viversity seemed perfectly at ease, with his growing wealth, for that also—is rapidly
			 increasing—a stranger might reasonbly have guessed his age to be nearly forty—tho in reality he is—I verely believe verging on Sixty—the fashionable Curly Wig, both in front and rear—has a most
			 powerfull effect I Assure you—on the Advanced Beau—Bachelor—Mr T. had previously informed me Mr S. had a year or two since—made a purchase of a House Cost him $10,000—and furnished it, in Eligant Stile, that he Also solicited LeMaire to superintend it—which you may readily suppose he politely declined—it struck me Instantly—the restless Arch Urchen—had been playing off his Accustomed Gambols, upon our unsuspecting friend, and that, the Cruel rebut, of the unknown fair—rather than the refusal of LeMaire—had changed the Scene of action—and of necessity forced him—to a silent retreat—is altogether  Conjecture—not Material here to Account for,
          but as effects will take their Natural course—from whatever Cause—they Originate—the guiltless House and spotless furniture—were both consigned to suffer Under the unrelenting Hammer of the Auctioneer—
          still however Unfortunate and perplexing these distressing Occurences might prey upon the tender feelings—of a Young impetuous Lover—Our friend has had the Fortitude of the Stoic—the whirlwind of Fortune—has proved him Superior to the powers of the Obdurate fair,—amidst the Bustle and Croud of Speculators—in Stock
			 and ground
			 Lotts—he has found Consolatery—if not content—of the latter—in some few ground Lotts—Mr T. informd me his purchase a few Yrs since cost him $14,000—for which he was lately offered, but refused $28,000—by such turns of the wheel, he seems perfectly at Ease, in his running a/c as to profit & Loss—still I
			 fear—he will be found Wanting in the Balance  As to the real Comforts of Social—happiness—what then I ask save Honor, remains—but to Unite, Arm, and Meet the Ruthless foe, and however long painfull and destressing—the eventfull Struggle! I,
			 trust, and doubt not, will terminate—with shame and disgrace on the Avengers head—whose tyranny extents over the four quarters of the Globe—
          for my interview & observation on my friend Mr  S. I beg leave to refer you in a seperate address—here Annexed—
          And am most Respectfully My Dear Sir—your O most ObedtJohn Barnes,
        